Citation Nr: 1545270	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-23 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for asthma.

2.  Entitlement to a compensable initial rating for sinusitis.

3.  Entitlement to a compensable initial rating for a right wrist strain.

4.  Entitlement to a compensable initial rating for a chronic left ankle sprain.

5.  Entitlement to service connection for a left wrist condition, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for sleep disorder, to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected disabilities.

9.  Entitlement to service connection for a right ankle condition, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The issues of whether new and material evidence has been submitted to reopen a claim seeking service connection for posttraumatic stress disorder (PTSD), as well as entitlement to an increased rating for service-connected lumbar strain with lumbar radiculopathy, and entitlement to service connection for anxiety, depression, a right foot condition, and a buttocks condition, have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of entitlement to service connection for a sleep disorder, left wrist condition and right knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's asthma was productive of Forced Expiratory Volume in one second (FEV-1) of 56 percent predicted.

2.  X-ray findings of the Veteran have shown sinusitis; however, at no time during the appeal period is the Veteran's sinusitis shown to be productive of one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain and purulent discharge or crusting.

3.  The Veteran's service-connected left ankle disability does not more nearly approximate moderate or marked limitation of motion; ankylosis, malunion of os calcis or astragalus, or astragalectomy are not shown.

4.  Throughout the period on appeal, the Veteran's right wrist disability was not manifested by dorsiflexion less than 15 degrees, palmar flexion limited in line with forearm, or ankylosis.  

5.  The Veteran is not shown by the competent medical evidence of record to have a current hearing loss disability for VA compensation purposes.

6.  The Veteran is not shown by the competent medical evidence of record to have a currently diagnosed right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation, but no higher, for the Veteran's asthma have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code (DC) 6602 (2015).

2.  The criteria for an initial compensable rating for sinusitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code (DC) 6513 (2015).

3.  The criteria for an initial compensable rating for a left ankle sprain have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes (DCs) 5010-5271 (2015).

4.  The criteria for an initial compensable rating for a right wrist strain have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code (DC) 5215 (2015).

5.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

6.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  With respect to the Veteran's service connection claims, the duty to notify was satisfied in an October 2009 letter to the Veteran.

With respect to the Veteran's increased ratings claims, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

The duty to assist has also been satisfied.  The Veteran's available service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has stated that his service treatment records appear to be incomplete.  Indeed, a review of the records reflects that the Veteran's service entrance examination appears to be unavailable.  Under such circumstances, the Board acknowledges that it has a heightened obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was afforded a VA compensation examination in October 2012 for his claim seeking service connection for bilateral hearing loss which is adequate to adjudicate his claim.  In November 2012, the Veteran was also afforded VA examinations for his asthma, sinusitis, left ankle, right wrist and right ankle conditions which are adequate to adjudicate his respective claims.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Asthma

The Veteran contends that he is entitled to an initial disability evaluation in excess of 10 percent for his service-connected asthma.

For the entire rating period, the Veteran has been rated at 10 percent under 38 C.F.R. § 4.97, DC 6602 for asthma.  Under DC 6602, a 10 percent rating is assigned for asthma for FEV-1 of 71 to 80 percent of predicted value, or the ratio of FEV-1/FVC of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  See 38 C.F.R. § 4.97, DC 6602.

The post-bronchodilator findings for these pulmonary function tests (PFT) are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre- bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5).

In December 2009, the Veteran was afforded a VA examination where he was noted to have asthma attacks one to two times per year.  The Veteran took intermittent inhaled bronchodilator and oral steroids to treat his condition two times a year.  He did not take parenteral steroids, antibiotics or other immunosuppresives.  The examination report notes the Veteran made several clinical visits per year for exacerbations.  The Veteran was diagnosed with mild obstructive disease and asthma.  The examiner noted there were no effects on the Veteran's usual occupation, and the Veteran lost no time from work in the last 12 months.

In November 2012, the Veteran was afforded a VA respiratory conditions disability benefits questionnaire which notes that he was diagnosed with asthma.  The Veteran reported no longer using oral steroids and had attacks about four times per year.  The examiner noted the Veteran's asthma did not require the use of oral or parenteral corticosteroid medications.  However, the Veteran was required to use inhalational bronchodilator therapy and inhalational anti-inflammatory medication on an intermittent basis.  

The examination report notes that pulmonary function testing done in August 2012 revealed that the Veteran's pre-bronchodilator FEV-1 was 56 percent of the predicted value, and the ratio of FEV-1/FVC was 77 percent.  The VA examiner noted that the FEV-1 percentage result most accurately reflected the Veteran's current pulmonary function.  The examiner noted that post-bronchodilator total expiratory time was less than six seconds and the values were therefore not reported.  The Veteran stated during the examination that he missed work one day in the past year due to his asthma. 

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence supports an initial increased 30 percent rating for the period on appeal.  The Veteran's VA treatment records do not indicate that he underwent any other pulmonary function testing during the period on appeal besides the testing conducted in August 2012.

A rating in excess of 30 percent is not warranted during this time period, as PFT results shows that FEV-1 was no worse than 56 percent of predicted value and FEV-1/FVC was no less than 56 percent of predicted value.  As to meeting the 60 percent rating for asthma based on pulmonary function tests, the Board notes that pulmonary function tests do not show the Veteran ever having an FEV-1 or FEV-1/FVC score below 56 percent.  There is also no indication the Veteran's treatment consisted of at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systematic (oral or parenteral) corticosteroids.  See 38 C.F.R. § 4.97, DC 6602.

Further, there was no evidence of more than one attack a week with episodes of respiratory failure or required daily use of systemic high dose corticosteroids or immunosuppressive medications to warrant a 100 percent rating.  Thus, the maximum rating is also not warranted. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  The level of severity of the Veteran's disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for higher ratings, but as has been discussed above, the ratings assigned herein are appropriate.  The Board has considered the totality of the symptoms that form the Veteran's disability picture.  The Veteran primarily complains of shortness of breath.  This is not an exceptional or unusual feature of his disability.  Accordingly, the claim will not be referred for extra-schedular consideration.

The issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran has not argued, and the record does not reflect, that his service-connected asthma renders him unemployable.  As noted above, none of the VA examiners opined that the Veteran's asthma would prevent employment.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.

Overall, the Board concludes that a 30 percent rating, but no higher, is warranted for the period on appeal.  

Sinusitis

The Veteran's service-connected sinusitis is currently assigned a noncompensable rating pursuant to 38 C.F.R. § 4.97, DC 6513.  A 0 percent rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment; or, three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum 50 percent rating is warranted for sinusitis following radical surgery with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, DC 6513.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See DC 6513 Note.

In December 2009, the Veteran was afforded a VA examination for his sinusitis.  The examiner noted the Veteran's reports of experiencing "constant" rhinorrhea since undergoing sinus surgery in service.  Over the past year, the Veteran stated he has had frequent problems with his sinuses and uses Mucinex regularly, along with Zyrtec.  He also complained of sinus pressure and pain due to allergies.  The examiner noted that the Veteran's diagnosis of sinusitis was made by x-ray only, not clinical findings.  He noted the Veteran had a history of incapacitating episodes, but stated that none required four to six weeks of antibiotic treatment.  The examiner also stated there was a history of non-incapacitating episodes with symptoms of headache and sinus pain, and the duration of episodes lasted three to four days.  The Veteran's current sinus symptoms were headaches, sinus pain and sinus tenderness.  The examiner also noted that the Veteran has not been on antibiotic coverage over the past year for sinus problems because the Veteran stated he does "not go to the doctor."  The examiner stated there were no significant effects on the Veteran's usual occupation, and the Veteran lost no time from work during the last 12-month period.

In November 2012, the Veteran was afforded another VA examination for his sinusitis.  The Veteran was noted to have maxillary and ethmoid sinusitis that was detected only by imaging studies.  The examiner noted that the Veteran has not had any incapacitating episodes of sinusitis over the past 12 months requiring prolonged (four to six weeks) antibiotic treatment.  The Veteran also did not have any non-incapacitating episodes of sinusitis in the past 12 months characterized by headaches, pain and purulent discharge or crusting.  The examiner noted that the Veteran's sinus condition does not impact his ability to work.

The VA examination reports and treatment records, overall, provide evidence against the Veteran's claim for a compensable rating for sinusitis.  While they show sinusitis detected by x-ray (which of itself warrants only a 0 percent rating), they do not show that at any time during the period on appeal did symptoms of the Veteran's sinusitis result in one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, so as to meet the criteria for a 10 percent rating.  Although the VA examiner in 2009 indicated that the Veteran had incapacitating episodes, the examiner did not state that the episodes involved crusting or purulent discharge.  Moreover, on examination there was no evidence of active disease other than tenderness.  The Board notes the lay statements submitted by the Veteran in support of this claim.  However, these statements do not claim that his sinusitis is productive of incapacitating or non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

In summary, it is not shown that the Veteran's sinusitis has at any time under consideration been manifested by symptoms and impairment of a nature, frequency and severity consistent with the criteria for a 10 percent rating (or approximating such a level of severity).  Consequently, a compensable rating is not warranted. 

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected sinusitis.  The Veteran's sinusitis has been productive of sinus tenderness and pain and headaches (without purulent discharge or crusting); the rating criteria specifically contemplate these impairments.  As discussed above, there are higher ratings available under the applicable diagnostic codes, but the Veteran's sinusitis is not productive of the manifestations that would warrant the increased ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  See Rice, 22 Vet. App. at 452-53.  However, the evidence in this case does not show that the Veteran is currently unemployable due to his service-connected sinusitis.  Therefore, further consideration of TDIU is not warranted in this case.

In sum, there is no basis for a higher evaluation for the Veteran's service-connected sinusitis.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an initial compensable disability rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left ankle

The Veteran's left ankle disability has been evaluated pursuant to 38 C.F.R. § 4.71a, DC 5271, which concerns limited motion.  Under the rating criteria, moderate limited motion of the ankle warrants a 10 percent rating, while the maximum rating of 20 percent is reserved for marked limitation of motion of the ankle.  Normal range of motion for the ankle is from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Ratings ranging from 10 to 40 percent are also provided for four other ankle disabilities.  38 C.F.R. § 4.71a, DCs 5270, 5272-5274.  These disabilities include ankylosis of the ankle and ankylosis of the subastragalar or tarsal joint.  38 C.F.R. § 4.71a, DCs 5270, 5272.  Ankylosis is immobility and consolidation of a joint, or stiffening and fixation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992); Nix v. Brown, 4 Vet. App. 462 (1993); Shipwash v. Brown, 8 Vet. App. 218 (1995); Dinsay v. Brown, 9 Vet. App. 79 (1996).  The other disabilities are malunion of the os calcis or astragalus, and astrgalectomy.  38 C.F.R. § 4.71a, DCs 5273-5274.

Given the evidence, an initial increased rating for the Veteran's left ankle disability is not warranted.  The criteria for even the lowest compensable rating of 10 percent have not been met.  There is no indication of even moderate limitation of motion in the Veteran's left ankle.  While the Veteran complained to an examiner of pain and limitation of motion first thing in the morning, a December 2009 VA examination report reflects that the Veteran had full range of motion of his left ankle upon examination, with left dorsiflexion from 0 to 20 degrees and left plantar flexion from 0 to 45 degrees.  Further, repetitive testing did not result in any decrease in this range of motion, there were no additional limitations after three repetitions of range of motion, and the examiner noted that there was no objective evidence of pain with active motion of the left ankle.  The examiner stated there was no joint ankylosis.  

In November 2012, the Veteran was afforded a VA ankle conditions disability benefits questionnaire examination which noted a diagnosis of left ankle sprain.  The Veteran did not report experiencing flare-ups that impacted the function of the left ankle.  The Veteran stated that when he gets up in the morning, his ankle is stiff and it takes about 10 minutes to bend.  The Veteran reported sometimes feeling like his left ankle will give out.  The Veteran stated his daily pain is rated as a five out of a 10-point scale, but on some days it can reach to between a seven and nine.  The Veteran stated he does not receive treatment for his left ankle.  Upon examination, the Veteran had full range of motion of his left ankle, with left dorsiflexion from 0 to 20 degrees and left plantar flexion from 0 to 45 degrees.  Further, repetitive testing did not result in any decrease in this range of motion, there were no additional limitations after three repetitions of range of motion, and the examiner noted that there was no objective evidence of pain with active motion of the left ankle.  The examiner stated there was no joint ankylosis of the left ankle.  The examiner noted the Veteran had localized tenderness or pain on palpation of the joints/soft tissue of the left ankle, as well as popping noises during range of motion testing.  However, the examiner stated the Veteran's left ankle disability does not impact his ability to work.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca regarding pain and functional loss when evaluating limitation of motion.  However, an increased evaluation for the Veteran's left ankle disability is not warranted on the basis of functional loss due to pain or weakness.  In this regard, the Board observes that the Veteran has complained of symptomatology such as pain and giving way.  However, the Board finds that the severity the Veteran has described is inconsistent with the factual record.  Notably, both the December 2009 and November 2012 VA examinations noted that the Veteran had full range of motion and no additional limitation in range of motion following repetitive-use testing.  He has exhibited some evidence of pain on palpation or tenderness, but there was no evidence of joint instability.  The Veteran's muscle strength in his ankles was noted to be full and there was no evidence of ankylosis.  Therefore, the Board finds that the Veteran's reported symptomatology is encompassed by his current 0 percent evaluation assigned for the left ankle and that the severity of his disability picture does not more nearly approximate the criteria required for a compensable evaluation, even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board has also considered whether a higher rating would be warranted under another code pertaining to ankle disability; however, as findings of ankylosis, malunion of the os calcis or astragalus, or astragalectomy are not shown, higher ratings under these codes are not warranted.

The Board has also considered whether an extraschedular rating is warranted.  Here, the evidence shows that the Veteran is currently assigned a noncompensable rating for the left ankle.  The Board acknowledges the Veteran's continued reports of pain and giving way during the pendency of this appeal; however, as noted above, the Board finds the Veteran's reported complaints to be inconsistent with the objective symptomatology shown in the factual record.  Notably, these findings were not shown on physical examination.  The Board finds that objective examination report findings have greater evidentiary value than the complaints made in connection with a compensation claim.  Accordingly, the symptoms and associated impairment of the Veteran's left ankle disability are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate.  See Thun, 22 Vet. App. at 115.  Hence, referral for extraschedular consideration is not warranted.

Finally, the Veteran testified that he is currently working.  Further, at his November 2012 VA examination, the examiner found that the Veteran's left ankle disability would not impact his ability to work.  Accordingly, the matter of entitlement to a TDIU rating is not raised by the record.  See Rice, 22 Vet. App. at 452-53.

In sum, there is no basis for a higher evaluation for the Veteran's service-connected left ankle disability.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an initial compensable disability rating, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.

Right wrist

The Veteran seeks an increased evaluation for his service-connected right wrist disability.  His disability was evaluated as noncompensable under 38 C.F.R. § 4.71a, DC 5215.  The rating schedule distinguishes between major (dominant) and minor (non-dominant) extremity.  Medical records show the Veteran to be right-handed, so the criteria for the major extremity apply.

Under DC 5215, limitation of motion of the wrist, either major or minor, the maximum 10 percent rating is assigned when there is limitation of motion of the wrist with dorsiflexion (extension) less than 15 degrees or with palmar flexion limited in line with the forearm.  There is no higher disability rating available under DC 5215.  For a rating in excess of 10 percent, ankylosis of the wrist must be present.  38 C.F.R. § 4.71a, DC 5214.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a.  For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal radial deviation of the wrist is from 0 to 20 degrees, and normal ulnar deviation is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate I.

In December 2009, the Veteran was offered a VA joints examination for his right wrist where he reported instability, pain, stiffness, weakness, and decreased speed of joint motion.  The examiner noted there was tenderness to the anterior and posterior joint.  The range of motion of the Veteran's right wrist consisted of dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  There was no objective evidence of pain with active motion on the right side.  The joint function was not additionally limited after three repetitions of range of motion testing.  The Veteran was diagnosed with right wrist strain.

In November 2012, the Veteran underwent a VA wrist conditions disability benefits questionnaire examination for his right wrist disability, where he was noted to have diagnoses of right wrist tendonitis, remote, and bilateral wrist strain.  The Veteran stated he continued to have pain all around his right wrist and volar aspect of his distal forearm.  The examiner noted the Veteran wore a wrist brace.  The Veteran did not report experiencing flare-ups that impact the function of the wrist.  The range of motion of the Veteran's right wrist consisted of dorsiflexion to 50 out of 70 degrees, and palmar flexion was measured to 80 degrees.  There was no objective evidence of painful motion, and the examiner noted the Veteran did not have additional limitation in range of motion of the wrist following repetitive-use testing.  The Veteran was found not to have any functional loss or functional impairment of the wrist.  Muscle strength testing of the right wrist was 5/5 for both right wrist flexion and extension.  The examiner stated the Veteran did not have ankylosis of either wrist joint.  The Veteran stated during his examination that he has missed three to four days of work in the past year due to his wrists.  X-rays showed an essentially normal radiographic appearance of the right wrist.  

Based on the above evidence, the Board determines that a compensable rating for the Veteran's right wrist disability is not warranted.  The evidence shows that right palmar flexion was to 80 degrees and dorsiflexion was limited to 50 degrees with no objective evidence of painful motion and no further limitation due to repetitive testing.  The Veteran consistently demonstrated range of motion well in excess of the criteria associated with a compensable rating.  Thus, dorsiflexion was not less than 15 degrees, and palmar flexion was not limited in line with forearm to warrant a 10 percent rating under DC 5215.  In addition, DC 5214 for ankylosis of the wrist is not for application.  Thus, a compensable rating is denied.

The Board acknowledges that the Veteran has chronic pain, and thus recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  Nevertheless, a higher rating is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a compensable rating.  Repetitive testing found no evidence of pain or any additional functional loss of the right wrist.  Thus, assignment of a compensable rating for this period is not warranted.  

The Board has considered whether extraschedular consideration is warranted.  The Veteran's VA examinations reflect that the Veteran's right wrist disability is manifested by instability, pain, stiffness, weakness, and decreased speed of joint motion, as well as limitation in movement with respect to right wrist dorsiflexion.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. 111.

Finally, the Board notes that entitlement to a TDIU is an element of all increased rating claims.  See Rice, 22 Vet. App. at 452-53.  However, the evidence in this case does not show that the Veteran is currently unemployable due to his service-connected right wrist strain.  Therefore, further consideration of TDIU is not warranted in this case.

In sum, there is no basis for a higher evaluation for the Veteran's service-connected right wrist disability.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an initial compensable disability rating, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Hearing loss

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral hearing loss that is due to exposure to acoustic trauma in service.  

The Veteran's service treatment records do include a March 1995 audiogram report which indicates the Veteran has some hearing loss.  The report notes the Veteran was routinely exposed to hazardous noise and required an audiologic and otologic referral.  The audiometric results were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
20
LEFT
30
30
30
20
15

In his March 1996 Report of Medical History, the Veteran denied having hearing loss.  An audiogram test conducted in March 1997 indicated that the Veteran's hearing had shown improvement.  The audiological evaluation had audiometric results as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
00
LEFT
20
20
20
20
00

Audiometric testing at the Veteran's February 2004 Medical Board examination did not show a hearing loss for VA purposes in either ear pursuant to 38 C.F.R. § 3.385.  The Veteran denied having a history of hearing loss on his March 2004 Report of Medical History.  The Veteran's post-service VA treatment records reflect the Veteran's complaints of hearing loss.  See, e.g., March 2014 VA audiology note.

In October 2012, the Veteran was afforded a VA audio examination.  The examiner completed the VA Hearing Loss and Tinnitus Disability Benefits Questionnaire and noted that while the Veteran had significant changes in his hearing threshold in service, it did not currently meet the criteria to be a disability for VA purposes.  See 38 C.F.R. § 3.385.  His left ear speech recognition score was 100 percent, and his right ear score was 94 percent.  The audiometric results were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
10
LEFT
15
10
15
20
15

In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The audiometric findings reported in the November 2012 VA examination do not show that the Veteran has a hearing loss disability for VA compensation purposes.  The Board acknowledges that the Veteran contends that he has bilateral hearing loss as a result of service.  As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, diagnosing hearing loss requires specialized training and medical testing, thus, the Veteran is not competent to render a persuasive or competent medical opinion on whether he currently has or has ever suffered from hearing loss caused by or otherwise related to his military service.  See Jandreau v. Nicholson, 492 F.3d at 1372 (Fed. Cir. 2007).  Hence, the Veteran's assertions in this regard do not constitute competent and persuasive evidence in support of his claim.

As the evidence of record shows that the Veteran has not been diagnosed with hearing loss for VA purposes, the Board finds that the Veteran does not have a current disability for which service connection can be granted.  The appeal seeking service connection for bilateral hearing loss must be denied at this time.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right ankle

The Veteran maintains that he suffers from a right ankle disability that is related to active service.  Alternatively, the Veteran's representative raised the theory of secondary service connection in a September 2015 brief.  The Veteran's available service treatment records do not show any complaints, treatment or diagnosis of a right ankle condition.  In his March 2004 service separation Report of Medical History, an examiner noted "ankles, left greater than right" but provided no further information as to the Veteran's right ankle.  The Veteran's service treatment records do reflect that he sustained a right ankle injury in service.

In December 2009, the Veteran was afforded a VA examination which reflects that the Veteran had full range of motion of his right ankle upon examination, with right dorsiflexion from 0 to 20 degrees and right plantar flexion from 0 to 45 degrees.  Further, repetitive testing did not result in any decrease in this range of motion, there were no additional limitations after three repetitions of range of motion, and the examiner noted that there was no objective evidence of pain with active motion of the right ankle.  The examiner stated there was no joint ankylosis.  The examiner provided no diagnosis of the right ankle.

In November 2012, the Veteran was afforded another VA examination for his right ankle which again revealed that he had full range of motion of his right ankle upon examination, with right dorsiflexion from 0 to 20 degrees and right plantar flexion from 0 to 45 degrees.  Further, repetitive testing did not result in any decrease in this range of motion, there were no additional limitations after three repetitions of range of motion, and the examiner noted that there was no objective evidence of pain with active motion of the right ankle.  The examiner stated there was no joint ankylosis.  However, the examiner noted there was lateral popping of the right ankle during range of motion testing.  In an addendum, the examiner noted he was unable to find documentation of a diagnosis, treatment or physical finding on the most recent ankle exam suggestive of a current right ankle condition.  The examiner noted that occasional popping of a joint does not indicate pathology.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for right ankle disability is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with any such condition.  

As there is no current diagnosis of a right ankle disability, service connection is not warranted on either a direct or secondary basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an initial disability rating of 30 percent, but no higher, for the Veteran's asthma is granted.

Entitlement to a compensable initial rating for sinusitis is denied.

Entitlement to a compensable initial rating for left ankle sprain is denied.

Entitlement to a compensable initial rating for right wrist strain is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a right ankle disorder is denied.



REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.  


Sleep disorder

The Veteran maintains that he has a sleep disorder that is due to active duty service.  His service treatment records do not reveal any complaints, diagnosis, or treatment for a sleep disorder.  In his March 1996 and March 2004 Reports of Medical History, the Veteran denied ever having a history of frequent trouble sleeping.

However, the evidence in the record indicates that the Veteran may be suffering from a sleep disorder that is secondary to a service-connected disability.  Notably, a June 2014 VA sleep medicine consult report reflects that the Veteran was diagnosed with chronic insomnia which the examiner stated was likely related to a history of anxiety/depression and exacerbated by PTSD, chronic pain and underlying sleep disordered breathing.  The Veteran is service-connected for a number of disabilities for which he has complained of chronic pain.  On remand, the Veteran should be afforded a VA examination to determine whether his insomnia is caused or aggravated by any service-connected disability.

Left wrist and right knee

In its September 2015 brief, the Veteran's representative stated the Veteran was raising the alternative theory of entitlement of service connection for left wrist and right knee conditions as secondary to his service-connected disabilities.  

The Veteran was last afforded a VA examination on these two issues in November 2012.  The VA wrist examination is not clear as to whether the Veteran is currently diagnosed with a left wrist disability.  The examination report notes a diagnosis of bilateral wrist strains.  However, in parentheses, the examiner notes that this diagnosis was "per the Veteran," suggesting that the condition was simply a historical recitation provided by the Veteran.  On remand, the examiner should clearly state whether the Veteran has a currently diagnosed left wrist disability.  Further, the examiner should provide opinions on whether any diagnosed left wrist or right knee condition is caused or aggravated by the Veteran's service-connected disabilities.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated from March 2015 to the present.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Schedule the Veteran for the appropriate VA examination to determine whether the Veteran's insomnia was caused or aggravated by a service-connected disability.  The claims folder is to be furnished to the examiner for review in its entirety.  The examiner should perform any tests or studies deemed necessary.  Following a review of the relevant evidence, the examiner must address the following questions:

(a)  Please list all diagnoses related to the Veteran's claims of a sleep disorder. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed sleep disorder, to include insomnia, was caused by the Veteran's service-connected disabilities?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed sleep disorder, to include insomnia, was aggravated by the Veteran's service-connected disabilities?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for the appropriate VA examination to determine whether the Veteran's left wrist or right knee disabilities were either caused or aggravated by a service-connected disability.  The claims folder is to be furnished to the examiner for review in its entirety.  The examiner should perform any tests or studies deemed necessary.  Following a review of the relevant evidence, the examiner must address the following questions:

(a)  Please list all diagnoses related to the Veteran's claims of a left wrist or right knee disability. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed left wrist disorder was caused by the Veteran's service-connected disabilities?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed left wrist disorder was aggravated by the Veteran's service-connected disabilities?

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed right knee disorder was caused by the Veteran's service-connected disabilities?

(e)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed right knee disorder was aggravated by the Veteran's service-connected disabilities?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


